


110 HRES 1484 IH: Recognizing Project HOPE for 50 years of

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1484
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Cooper (for
			 himself, Ms. Bordallo,
			 Mr. Cohen,
			 Mr. Rangel,
			 Mr. McDermott,
			 Mr. Wolf, Mr. Moran of Virginia,
			 Ms. Loretta Sanchez of California,
			 Mr. Jackson of Illinois,
			 Mr. Crowley, and
			 Ms. Jackson-Lee of Texas) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing Project HOPE for 50 years of
		  exceptional service in improving and saving the lives of millions of children
		  and adults in developing nations through humanitarian assistance and health
		  education.
	
	
		Whereas the mission of Project HOPE (Health Opportunities
			 for People Everywhere) is to achieve sustainable advances in health care around
			 the world by implementing health education programs and providing humanitarian
			 assistance in areas of need;
		Whereas Project HOPE pioneered medical diplomacy in 1958
			 by developing relationships with health professionals and people of different
			 cultures in developing nations through the sharing of medical knowledge and the
			 care of patients both young and old;
		Whereas Project HOPE works across a variety of health
			 levels, from the family and community levels to the tertiary care level, and
			 provides training to a broad scope of health professionals from traditional
			 birth attendants and community health volunteers to cardiac surgeons and
			 biomedical engineers;
		Whereas Project HOPE has trained more than 2,000,000
			 health care workers and distributed nearly $2,000,000,000 of pharmaceuticals
			 and medical supplies to people in need;
		Whereas Project HOPE has vaccinated hundreds of thousands
			 of children and delivered health education and care to people in nearly 100
			 countries worldwide;
		Whereas over the past 5 decades, Project HOPE has
			 demonstrated its ability to develop and institute long-term solutions to
			 pressing health problems, the true essence of helping people help themselves;
			 and
		Whereas Project HOPE continues to address new health
			 threats to the world by playing a leadership role in forging new alliances
			 among those on the front lines of health care and health education: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 recognizes Project HOPE for 50 years of exceptional service in improving and
			 saving the lives of millions of children and adults in developing nations
			 through humanitarian assistance and health education.
		
